Advisory Opinion submitted by House of Representatives relating to issuance of bonds by Rhode Island Water *150Resources Board is determined to be moot hence not requiring further consideration.
January 29, 1971
To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations.
On April 30, 1970, we received from the Honorable House of Representatives a certified copy of House Resolution No. 2361, passed by the House at the January session, A.D. 1970 on the 29th day of April 1970, requesting in accordance with the provisions of section 2 of article XII of amendments to the constitution of this state, a written opinion of the justices of this court upon the following question of law:
“May the Rhode Island water resources board issue bonds under the proposed legislation, entitled ‘An Act Authorizing the Water Resources Board to Issue Revenue Bonds for Water Supply Purposes,’ in excess of fifty thousand ($50,000) dollars without a vote of the people under article 31 of the amendments to the Rhode Island Constitution, where the bonds issued for a project, or issued at one time for a group of projects, and the current expenses of such project or projects are to be paid solely from the funds derived from such project or projects?”
Before we had an opportunity to consider such request, the House of Representatives adjourned sine die in accordance with General Assembly Resolution No. 868, dated May 1, 1970. The question thereupon became moot and no longer required the consideration of the justices of this court. See Opinion to the Senate 108 R. I. 61, 271 A.2d 810, and Opinion to House of Representatives, 99 R. I. 151, 206 A.2d 221.
However, on August 5, 1970, His Excellency, Frank Licht, Governor of the State of Rhode Island and Providence Plantations, transmitted to us for an advisory opin*151ion, in accordance with the pertinent provisions of our state constitution, substantially the same question referred to us by the Honorable House of Representatives. On November 5, 1970, the justices of this court answeied the question submitted by the Governor. See Opinion to the Governor, 107 R. I. 651, 270 A.2d 520.
Thomas H. Roberts
Thomas J. Paolino
William E. Powers
Alfred H. Joslin
Thomas F. Kelleher